JOHNSON, Judge.
Appellant seeks reversal of a final judgment, entered pursuant to a directed verdict in favor of appellee, in a wrongful death action instituted by appellant.
The appellant’s complaint alleged that ap-pellee dredged a large hole in the navigable waters of Pensacola Bay, adjacent to a wayside park, and negligently failed to place warning devices for swimmers and created a nuisance. Appellant further alleged that as a result thereof his nine-year old son, while swimming in the waters, stepped off in the hole dredged by appel-lee and was drowned.
At the jury trial, appellee testified that he had obtained the proper permits for dredging and that the place where the dredging took place was not the place where the child had drowned. Photographs were admitted into evidence and appellant contended that said exhibits show where the child drowned and that the drowning took place in the dredged area. Appellee contended that the area in which the dredging took place was not depicted on the photograph and, therefore, the place where the drowning occurred was not the place that was dredged. After appellant presented his evidence and testimony, the trial court, upon motion, directed a verdict in favor of appellee.
After fully reviewing all the evidence in this record, we agree that the trial judge was correct in finding that no sufficient evidence was submited on which the jury could legally find for the plaintiff.
Appellant having failed to demonstrate reversible error in the proceedings below, the judgment appealed herein is accordingly affirmed.
SPECTOR, C. J., and RAWLS, J., concur.